EXHIBIT 10.14

 

AMENDMENT NO. 4

TO THE

SECOND AMENDED AND RESTATED

FINANCING AGREEMENT

 

THIS AMENDMENT NO. 4, dated as of March 10, 2004 (this “Amendment”), to the
Second Amended and Restated Financing Agreement, dated as of August 13, 2003, as
amended pursuant to the Consent and Amendment No. 1, dated as of November 14,
2003, and Amendment No. 2, dated as of December 3, 2003, and the Consent and
Amendment No. 3, dated as of February 16, 2004, and as supplemented by the
Joinder Agreement, dated as of December 3, 2003 (as amended, supplemented or
otherwise modified from time to time, the “Financing Agreement”), by and among
ATP Oil & Gas Corporation, a Texas corporation (the “Borrower”), each subsidiary
of the Borrower listed as a “Guarantor” on the signature pages thereto (together
with ATP Oil & Gas (UK) Limited, each a “Guarantor” and collectively, the
“Guarantors” and, together with the Borrower, each a “Loan Party” and
collectively, the “Loan Parties”), each of the lenders from time to time party
thereto (each a “Lender” and collectively, the “Lenders”), Ableco Finance LLC, a
Delaware limited liability company (“Ableco”), as collateral agent and
administrative agent for the Lenders (in such capacity, the “Collateral Agent”
or the “Administrative Agent”), and Wells Fargo Foothill, Inc., a California
corporation (“Foothill”), as funding agent for the Lenders (in such capacity,
the “Funding Agent”, and together with the Administrative Agent and the
Collateral Agent, each an “Agent” and collectively the “Agents”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Financing Agreement among the Borrower, the Guarantors,
each of the Lenders from time to time party thereto, Ableco, in its capacity as
the Collateral Agent and Administrative Agent for the Lenders, and Foothill, in
its capacity as Funding Agent for the Lenders, the Lenders have agreed to make
certain revolving loans, which includes a subfacility for the issuance of
Letters of Credit (as defined in the Financing Agreement), to the Borrower; and

 

WHEREAS, the Lenders have agreed to amend certain provisions related to the
hedging obligations of the Loan Parties in respect of its production in the
United Kingdom subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and agreements herein, the
parties hereto hereby agree as follows:

 

1.     Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein are used herein as defined therein.

 

2.     Hedging Agreements. Clause (ii) of Section 7.01(t) of the Financing
Agreement is hereby amended by deleting the phrase “on the date that is 30 days
after the commencement of commercial production of Hydrocarbons from such field
and ending the date



--------------------------------------------------------------------------------

that is 60 days after the commencement of such commercial production” and
substituting the phrase “March 30, 2004 and ending April 30, 2004” in lieu
thereof.

 

3.     Conditions to Effectiveness. The effectiveness of this Amendment (the
date of such effectiveness, the “Amendment Effective Date”) is subject to the
following conditions precedent that:

 

(a) this Amendment shall have been duly executed by an Authorized Officer of the
Borrower and each Guarantor and the Agents and the Lenders and delivered to the
Agents;

 

(b) after giving effect to this Amendment, each of the representations and
warranties made by each Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Amendment Effective
Date as if made on and as of such date (unless such representations and
warranties are stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

(c) after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on such date;

 

(d) the Borrower shall have engaged a financial consultant satisfactory to the
Agents in their sole discretion and on terms and conditions satisfactory to the
Agents in their sole discretion, and the Borrower shall provide a fully executed
copy of such engagement letter to the Agents, certified by the Chief Financial
Officer of the Borrower as true, complete and correct and as being in full force
and effect as of the Amendment Effective Date;

 

(e) the Agents shall be satisfied all fees and expenses of the Agents and the
Lenders (including, without limitation, fees and expenses of counsel) shall be
paid in full, it being understood that such fees and expenses may be charged to
the Borrower’s Loan Account; and

 

(f) all other legal matters incident to this Amendment shall be satisfactory to
the Agents and their counsel.

 

4.     Amendment Fee. An amendment fee equal to $50,000, shall be due, payable
and owing by the Borrower to the Agents, for their own accounts (of which
$42,500 shall be payable to the Collateral Agent and the Administrative Agent
and $7,500 shall be payable to the Funding Agent), on the earlier of March 31,
2004 and the occurrence of a Default or Event of Default, and such amendment fee
may be charged to the Borrower’s Loan Account.

 

2



--------------------------------------------------------------------------------

5.     Representations and Warranties. Each of the Loan Parties hereby jointly
and severally represents and warrants to the Agents and the Lenders as follows:

 

(a) Each of the Loan Parties has all requisite power and authority to execute,
deliver and perform this Amendment, and to perform the Financing Agreement, as
amended hereby, and this Amendment has been duly executed and delivered by each
Loan Party.

 

(b) The execution, delivery and performance of this Amendment by each of the
Loan Parties, and the performance by each of the Loan Parties of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene its charter or by-laws, its limited
liability company or operating agreement or its certificate of partnership or
partnership agreement, as applicable, or any applicable law or any contractual
restriction binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its material
properties, and (iv) do not and will not result in any material default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the due
execution, delivery and performance by any Loan Party of this Amendment or the
performance by any Loan Party of the Financing Agreement, as amended hereby.

 

(d) This Amendment and the Financing Agreement, as amended hereby, constitute
the legal, valid and binding obligations of each Loan Party, enforceable against
such Persons in accordance with their terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws.

 

6.     Ratification. Except as otherwise expressly provided herein, each Loan
Party confirms and agrees that (a) each Loan Document to which it is a party is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the date on which this
Amendment is effective all references in any such Loan Document to “the
Financing Agreement”, “thereto”, “thereof”, “thereunder”, or words of like
import referring to the Financing Agreement shall mean the Financing Agreement
as amended by this Amendment, and (b) to the extent that any such Loan Document
purports to assign or pledge to the Administrative Agent, or to grant to the
Administrative Agent a security interest in or lien on, any collateral as
security for its obligations from time to time existing in respect of the Loan
Documents, such pledge, assignment and/or grant of a security interest or lien
is hereby ratified and confirmed in all respects as security for all of its
obligations, whether now existing or hereafter arising. This Amendment does not
and shall not affect any Obligation or Guarantee Obligation (as the case may
be), other than as expressly provided herein, of any Loan Party under or arising
from the Financing Agreement or any other Loan Document, all of which
obligations are hereby ratified and shall remain in full force and effect.
Except as expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Agents or the Lenders under the Financing

 

3



--------------------------------------------------------------------------------

Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Financing Agreement or any other Loan Document.

 

7.     Expenses. The Borrower hereby agrees to pay to the Agents upon demand the
amount of any and all fees, costs and expenses, including the reasonable fees,
disbursements and other client charges of the Agents’ counsel, which the Agents
may incur in connection with this Amendment, the amounts of which the Borrower
agrees may be charged to the Loan Account.

 

8.     Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same waiver. Delivery of an executed counterpart of
this Amendment by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Amendment.

 

9.     Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed within such state.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

AGENTS AND LENDERS:

ABLECO FINANCE LLC, as Collateral Agent, Administrative Agent and Lender, for
itself as a Lender and on behalf of its affiliate assigns as Lenders

By:   /s/    KEVIN GENDA            

--------------------------------------------------------------------------------

Title:

  Senior Vice President

WELLS FARGO FOOTHILL, INC., as

Funding Agent and Lender

By:   /s/    DREW STAWIN            

--------------------------------------------------------------------------------

Title:

  Senior Vice President BORROWER: ATP OIL & GAS CORPORATION By:   /s/    T. PAUL
BULMAHN            

--------------------------------------------------------------------------------

Title:

  President GUARANTOR: ATP ENERGY, INC. By:   /s/    T. PAUL BULMAHN            

--------------------------------------------------------------------------------

Title:   President ATP OIL & GAS (UK) LIMITED By:   /s/    T. PAUL
BULMAHN            

--------------------------------------------------------------------------------

Title:   Chairman